                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GEORGE TAYLOR,

                              Plaintiff,
        v.                                                      OPINION and ORDER

 JON LITSCHER, MICHAEL DITTMAN,                                        18-cv-63-jdp
 and SERGEANT DOYLE,

                              Defendants.


 GEORGE TAYLOR,

                              Plaintiff,
        v.                                                      OPINION and ORDER

 JON LITSCHER, MICHAEL DITTMAN,                                       19-cv-301-jdp
 and BRITTANY K. HIBMA,

                              Defendants.


       Pro se plaintiff George Taylor, a prisoner at Columbia Correctional Institution, is suing

defendants Jon Litscher, Michael Dittman, and Sergeant Doyle for violations of the Eighth

Amendment and for negligence under Wisconsin law. Dkt. 5 in Case No. 18-cv-63. He says

that Dittman and Litscher maintained a policy of having correctional officers, rather than

medical staff, distribute prisoners’ medications, and that this policy led Doyle to give him the

wrong medications.

       Taylor has now opened a new case, once again alleging that Dittman and Litscher

maintained a policy of having correctional officers distribute prisoners’ medications, and that

this policy led to an officer giving him the wrong medications. Dkt. 1 in Case No. 19-cv-301.
This time, he says that defendant Brittany K. Hibma gave him the wrong dosage of medication

on April 23, 2018. His allegations against Hibma are substantively similar to his allegations

against Doyle in the ’63 case, and he states claims against her for Eighth Amendment deliberate

indifference and Wisconsin-law negligence.

       Taylor’s claims against Litscher and Dittman are identical between the two cases. And

because Taylor’s claim against Hibma also substantially overlaps with his claims against

defendants in the ’63 case, I conclude that consolidation is appropriate. I will direct the clerk

of court to close the ’301 case and to docket Taylor’s new complaint in the ’63 case. I will

construe Taylor’s new complaint as a supplement to his complaint in the ’63 case, and I will

grant him leave to add Hibma as a defendant in the ’63 case. His original complaint, with the

new complaint as its supplement, will be considered the operative pleading. Taylor will not owe

a filing fee for opening the ’301 case.

       The addition of Hibma as a defendant will not significantly alter the scope of Taylor’s

claims. But to avoid prejudice to defendants, I will extend the deadline for substantive

dispositive motions in the ’63 case. The deadline for dispositive motions for failure to exhaust

has already passed, but if defendants contend that Taylor failed to exhaust his claims against

Hibma, then they may file a motion for summary judgment on those grounds by the

substantive dispositive motions deadline.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff George Taylor is granted leave to proceed on Eighth Amendment deliberate
          indifference and Wisconsin-law negligence claims against defendant Brittany K.
          Hibma.


                                               2
2. The attorney general’s office may have until May 13, 2019, to inform the court
   whether it accepts service on behalf of Hibma.

3. The clerk of court is directed to close Case No. 19-cv-301, and to docket Taylor’s
   complaint, Dkt. 1 in Case No. 19-cv-301, to Case No. 18-cv-63. The operative
   pleading in Case No. 18-cv-63 is Taylor’s original complaint, Dkt. 1 in Case No. 18-
   cv-63, as supplemented by the new complaint.

4. The clerk of court is directed to add defendant Hibma to the caption in Case No.
   18-cv-63.

5. The dispositive motions deadline in Case No. 18-cv-63, and the deadline to file a
   motion for failure to exhaust administrative remedies as to Hibma, is extended to
   July 1, 2019.

Entered April 29, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
